NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 09a0570n.06

                                    No. 08-6058

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                       FILED
MIDWEST MEDIA PROPERTY, LLC; et          )                          Aug 17, 2009
al.,                                     )                     LEONARD GREEN, Clerk
                                         )
      Plaintiffs - Appellants,           )
                                         )   ON APPEAL FROM THE UNITED
v.                                       )   STATES DISTRICT COURT FOR THE
                                         )   EASTERN DISTRICT OF TENNESSEE
CITY OF ERLANGER, KENTUCKY, and          )
CITY OF FORT WRIGHT, KENTUCKY,           )
                                         )
      Defendants - Appellees.            )



Before: GILMAN, COOK and FARRIS,* Circuit Judges.

      FARRIS, Circuit Judge.

      Plaintiff Midwest Media Property is a company that erects and operates

advertising signs. The two defendant cities denied Midwest's sign applications in

2005 on the grounds that the proposed signs violated city ordinances prohibiting

signs that promoted businesses not located on the premises where the sign was

located. Midwest challenged the off-premises restrictions, which the cities have


      *
        The Honorable Jerome Farris, United States Circuit Judge for the Ninth
Circuit, sitting by designation
since repealed. The district court nevertheless granted summary judgment to the

cities on the ground that the proposed signs also violated the cities' size-and-height

ordinances and thus could have been denied on that basis. For that reason, the

court concluded that Midwest had suffered no redressable injury. Midwest has

appealed. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

      “Time, place, and manner” speech regulations survive First Amendment

scrutiny if 1) they are content-neutral, 2) they are narrowly tailored 3) to serve a

significant government interest, and 4) “they leave open ample alternative

channels for communication of the information.” Prime Media, Inc. v. City of

Brentwood, 398 F.3d 814, 818 (6th Cir. 2005). Restrictions on the size and height

of signs, such as those established by the defendant cities, satisfy this test. Id. at

819–24.

      That the cities’ sign ordinances lack applicable statements of purpose does

not establish grounds for reversal. Size and height restrictions advance a

significant government interest in city aesthetics and traffic safety. Id. at 820–21.

The cities need not prove that this interest actually motivated their regulations’

enactment. See Jobe v. City of Catlettsburg, 409 F.3d 261, 268 (6th Cir. 2005)

(upholding a content-neutral speech regulation that included no statement of

purpose and whose original, motivating purpose the city’s mayor did not know).
      The plaintiffs have not suggested that some impermissible purpose underlies

the cities’ size and height restrictions. Where there is “no claim . . . that [the city]

has as an ulterior motive the suppression of speech, and the judgment involved

here is not so unusual as to raise suspicions in itself[,]” we will not suspect “an

impermissible purpose.” Metromedia, Inc. v. City of S.D., 453 U.S. 490, 510

(1981).

      AFFIRMED.